Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-221493, filed on 11/27/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 7,785,147) in view of Yamada (US 2014/0203829). (“Nakayama”).
6.	Regarding claim 1, Nakayama teaches A probe unit [Figures 1-6, a probe unit is shown] comprising: a first contact probe configured to come in contact with a signal electrode provided on a contact target on one end side in a longitudinal direction [Figures 1-6, a first contact probe 41 (signal electrode) is shown]; a second contact probe configured to come in contact with a ground electrode provided on the contact target on one end side in a longitudinal direction [Figures 1-6, a second contact probe 42  (ground electrode) is shown]; a probe holder including a first holder hole through which the first contact probe passes, and a second holder hole through which the second contact probe passes [Figures 1-6, a probe holder 11 (6, 7) including a first holder hole 8 and a second holder hole 9 is shown]; wherein the probe holder is configured such that at least an inner circumferential surface of the first holder hole has an insulating property [Figures 1-6, wherein the probe holder 11 (6, 7) has an inner circumferential surface having an insulating property 13, 14], and the probe unit has a coaxial structure [Figures 1-6, the probe unit has a coaxial structure]. 
Nakayama does not explicitly teach a conductive floating member including a first through hole to which the one end of the first contact probe is inserted from one end side and the signal electrode is inserted from another end side, and a second through hole to which the one end of the second contact probe is inserted from one end side and the ground electrode is inserted from another end side; the probe unit has a coaxial structure in which a central axis of the first contact probe and a central axis of the first through hole of the floating member are aligned with each other.
However, Yamada teaches a conductive floating member including a first through hole to which the one end of the first contact probe is inserted from one end side and the signal electrode is inserted from another end side, and a second through hole to which the one end of the second contact probe is inserted from one end side and the ground electrode is inserted from another end side [Figures 1, 10, Abstract, P(0067), a conductive (metal) floating member 23 including through holes to align with probe pins is shown]; the probe unit has a coaxial structure in which a central axis of the first contact probe and a central axis of the first through hole of the floating member are aligned with each other [Figures 1, 10, the probe unit is shown in which a central axis of the first contact probe and a central axis of the first through hole of the floating member 23 are aligned with each other].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nakayama with Yamada. Doing so would allow Nakayama to comprise a conductive floating member which would obtain a shield effect of blocking noise from the outside, see Yamada’s P(0067).

7.	Regarding claim 2, Nakayama teaches wherein a maximum diameter of the first through hole is larger than a maximum diameter of the second through hole [Figures 1-6, Column 8, lines 2-9, 43-48 teaches a maximum diameter of the first through hole].
8.	Regarding claim 3, Nakayama teaches wherein a tubular insulating member is provided on an inner circumferential surface of the first through hole, and a diameter of an inner circumferential surface of the insulating member is equal to or less than a diameter of the second through hole [Figures 1-6, the tubular insulating member, its diameter is shown].
9.	Regarding claim 4, Nakayama teaches wherein the first through hole has a stepped shape having a diameter corresponding to the one end of the first contact probe and the signal electrode [Figures 1-6, the first through hole has a stepped shape].

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 7,785,147) in view of Yamada (US 2014/0203829) in further view of Sato et al. (US 6,844,748). (“Sato”).
11.	Regarding claim 5, Nakayama teaches the probe unit.
Nakayama does not explicitly teach wherein the floating member includes a connection pin configured to position the floating member with respect to the probe holder, and the probe holder includes: an insulating main body including the first holder hole, and a partial holder hole forming a part of the second holder hole; and a conductive member having conductivity , the conductive member including a first hole that constitutes a part of the second holder hole, the second contact probe passing through the first hole, and a second hole configured to house a part of the connection pin.
However, Yamada teaches wherein the floating member (includes a connection pin) configured to position the floating member with respect to the probe holder, and the probe holder includes: an insulating main body including the first holder hole, and a partial holder hole forming a part of the second holder hole [Figures 1-10, the floating member 23 is shown with respect to the probe holder 22]; and a conductive member having conductivity , the conductive member including a first hole that constitutes a part of the second holder hole, the second contact probe passing through the first hole(, and a second hole configured to house a part of the connection pin) [Figures 1-10, a conductive member having conductivity is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nakayama with Yamada. Doing so would allow Nakayama to comprise a conductive floating member aligned with the probe holder which would obtain a shield effect of blocking noise from the outside, see Yamada’s P(0067).
Nakayama and Yamada does not explicitly teach the floating member includes a connection pin.
However, Sato teaches the floating member includes a connection pin [Figures 1-4, the floating member 6 including a connection pin 9 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nakayama and Yamada with Sato. Doing so would allow Nakayama and Yamada to comprise the floating member including a connection pin for sturdy alignment and connection.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yoshida US 2006/0066330 teaches inspection unit comprising conductive member, through holes, ground, power, signal contact probe, plunger, DUT, floating wiring board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858